Exhibit 10.2


PSM Holdings, Inc.


GRANT OF STOCK OPTION




This Grant of Stock Option is hereby offered to Optionee with respect to the
following option grant (the “Option”) to purchase shares of the Common Stock of
PSM Holdings, Inc. (the “Corporation”):


Optionee:                                                                                                                                                                                                                                                                                 


Grant
Date:                                                                                                                                                                                                                                                                               


Vesting
Commencement:                                                                                                                                                                                                   
                                                   


Exercise Price:  $_____ per share


Number of Option Shares:                                        shares


Expiration
Date:                                                                                                                                                                                                                             
                                        
 

  Type of Option:    Non-Statutory        Incentive Stock Option      
 Restricted Stock Unit

 
Date
Exercisable:                                                                                                                                                             
                                                                                                      


Vesting
Schedule:                                                                                                                                                                                                                                                                  


Special Terms or
Conditions:                                                                                                                                                                        
                                                                      


Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the PSM Holdings, Inc. 2012 Stock Incentive Plan,
as amended (the “Plan”).  Optionee further agrees to be bound by the terms of
the Plan and the terms of the Option as set forth in the Stock Option Agreement,
a copy of which is attached hereto as Exhibit A and incorporated herein.


Optionee hereby acknowledges receipt of a copy of the Plan in the form attached
hereto as Exhibit B.  All capitalized terms in this Grant form shall have the
meaning assigned to them in this form or in the attached Plan.


Optionee acknowledges receipt of a copy of the Company’s 10(a) Prospectus
attached hereto as Exhibit C which sets forth certain terms and conditions of
this grant.  By signing this form, Optionee agrees and consent to access the
most recent annual report of the Company on Form 10-K and any subsequent reports
on Form 10-Q or 8-K, as well as any amendments thereto, via the Internet instead
of receiving paper copies of these documents with this grant.  These documents
may be accessed at the following website by typing in the name of the Company
where
indicated:  http://www.sec.gov/edgar/searchedgar/companysearch.html.  Please
note that there may be costs associated with electronic access, such as usage
charges for Internet service providers.  These costs are Optionee’s
responsibility.
 
 
 

--------------------------------------------------------------------------------

 


Assuming that you are in agreement with the terms of this Grant of Stock Option,
please sign your name in the space indicated below.
 

 
PSM Holdings, Inc.
                            By:                 Title:      

 
AGREED:

 
                                                                                                                           
Optionee’s Signature


Address:                                                                                             
                                                                               
                                 





Exhibit A                      Stock Option Agreement
Exhibit B                      2012 Stock Incentive Plan
Exhibit C                      10(a) Prospectus dated October 19, 2010
 
 
2